DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-37 are pending in this application.  Claims 21-28 are rejected in this Office action.  Claims 29-37 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2012/0009299).   
Regarding claims 21-26 and 28, Xie teaches a composition comprising butter, canola oil, lecithin, maillose, and dextrose (para[0054] "Best Choice Chocolate Chip Cookie Dough (roll variety)-ingredients: enriched bleached flour (wheat flour, niacin, iron, thiamin mononitrate (vitamin b1), riboflavin (vitamin b2), folic acid), chocolate chips (sugar, chocolate liquor, cocoa butter, dextrose, soy lecithin, milk fat, vanillin), sugar, vegetable oil (palm, soybean and/or cottonseed oils), citric acid (preservatives), water, eggs; contains 2% or less of each of the following: skim milk, molasses, salt, baking soda, natural and artificial flavors, and soy flour", para [0043] "If desired, the top and bottom of the dough discs can be sprayed with a browning agent before microwave baking. Suitable browning agents include Maillose"), but does not teach the ratio of the components. However, it would have been obvious to one of 
Regarding claim 22, Xie teaches a baked good.
Regarding claim 23, Xie teaches a composition as above.  Suitable browning agents include Maillose"), and whey protein (para [0033] "Additional ingredients that can be included in the dough composition include milk solids, whey solids"; whey solid includes whey protein), but does not teach wherein the oil is canola oil, sugar is a reducing sugar and the depicted ratio of the components. However, it would have been obvious to one of ordinary skill in the art to be motivated to use canola oil and reducing sugar by routine experimentation, in order to find the best vegetable oil for the chocolate chip cookie dough and lower the calories of the cookie. In addition, it would have been obvious to one of ordinary skill in the art to be motivated to regulate the ratio of the components by routine experimentation, in order to optimize the cookie dough composition.
Regarding claim 24, Xie teaches the composition as above, wherein the one or more alkaline components include baking soda (para [0054] "Best Choice Chocolate Chip Cookie Dough (roll variety)-lngredients: enriched bleached flour (wheat flour, niacin, iron, thiamin mononitrate (vitamin b1), riboflavin (vitamin b2), folic acid), chocolate chips (sugar, chocolate liquor, cocoa butter, dextrose, soy lecithin, milk fat, vanillin), sugar, vegetable oil (palm, soybean and/or cottonseed oils), citric acid (preservatives), water, eggs; contains 2% or less of each of the following: skim milk, molasses, salt, baking soda, natural and artificial flavors, and soy flour").
Regarding claims 25 and 26, Xie teaches the composition as above, wherein the reducing sugar added is dextrose (para[0054] "Best Choice Chocolate Chip Cookie Dough (roll variety)-lngredients: enriched bleached flour (wheat flour, niacin, iron, thiamin mononitrate (vitamin b1), riboflavin (vitamin b2), folic acid), chocolate chips (sugar, chocolate liquor, cocoa butter, dextrose, soy lecithin, milk fat, vanillin)").

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2012/0009299) in view of Jahnke (US 2003/0206994 A1).
Regarding claim 27, Xie teaches the composition of claim 21, but does not teach further comprising lactose.  However, Jahnke teaches a composition for making cookie (para [0082) "Some non-exhaustive examples of microwaved bakery products 160 that may microwaved without undergoing microwave induced toughening after adding the microwave baking additive 12 to the baking composition 14 include baking compositions in the form of popovers, timbales, griddle cakes, waffles, cakes, muffins, drop cookies, cream puffs, biscuits, yeast breads, rolls, sweet rolls, pastry, rolled cookies and the like") comprising lactose (para [0058] "Some non-exhaustive examples of suitable sweeteners that may be used to sweeten the baking composition 14 include powdered sugar, raw sugar, turbinado sugar, brown sugar, glucose, maltose, lactose").  Thus, it would have been obvious to one of ordinary skill in the art to be motivated to apply lactose to cookie dough disclosed by Xie by routine experimentation, in order to formulate the best chocolate chip cookie dough.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Extendable Butter and Homemade Spreadable Butter in view of Steinke et al (US 4968522), Black (US 2008/0248168), Hsia et al (US 4518618), Cavin et al (EP 2908662), Gan et al (US 2008/0063755), and Kwic et al (US 4917907).
As to claims 21-28, Extendable Butter teach a spreadable butter comprising butter, vegetable oil, and lecithin (see entire document).
As to claims 21-28, Homemade Spreadable Butter teach a butter spread comprising butter and canola oil (see entire document).
The claims differ as to the use of the coating for microwave use.

Steinke et al (US 4968522) teach a browning agent for foodstuffs comprising any vegetable or animal fat/oil, an alkali metal carbonate, and lecithin (see entire document, especially the claims and Table 1).  Steinke et al teach reducing sugars and amino acids.
Black (US 2008/0248168) teach a frozen microwavable dough comprising lecithin, maillose, and corn syrup (see entire document).  Black et al teach maillose as a spray solution (see Example 3).
	Hsia et al (US 4518618) teach a microwave crisping/browning agent comprising sodium bicarbonate (see entire document).
Cavin et al (EP 2908662) teach food surface browning of for microwave applications.  Cavin et al teach coating sandwich bread with oil and sodium bicarbonate (i.e. baking soda) prior to microwaving (see entire document, especially the claims).
Gan et al (US 2008/0063755) teach a microwavable sandwich containing bread and a filling where the sandwich is wrapped and frozen (see entire document, especially the Figures).
Kwic et al (US 4917907) teach a pie having a microwave brownable crust comprising animal fat, vegetable oil, a reducing sugar (e.g. dextrose, lactose), lecithin, and baking soda (see entire document, especially column 6, lines 45-45 and the claims).  Kwic et al teach the animal fat, vegetable oil, and lecithin as part of a coating mixture (see claims 4 and 5).  Kwic et al teach whey solids (see column 6, lines 54-56).
It would have been obvious to a person of ordinary skill to use any of the claimed browning additives as taught by Steinke et al (US 4968522), Black (US 2008/0248168), Hsia et al (US 4518618), Cavin et al (EP 2908662), Gan et al (US 2008/0063755), and Kwic et al (US 4917907) in combination with Extendable Butter and Homemade Spreadable Butter because the use of additives to brown a microwavable product is well-known, obvious, and expected.

Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicant argues that Xie et al is directed to a cookie dough not a coating composition, that publication dates are not known for Extendable Butter and Homemade Spreadable Butter, that Extendable Butter and Homemade Spreadable Butter do not teach creating a browning and crispy effect, and that the Steinke teaches the foodstuff, not the coating, further comprises an amino acid.
As set forth above, Xie teaches a composition comprising butter, canola oil, lecithin, Maillose, and dextrose (para [0054]) and additional components as is claimed.  Xie teaches the claimed components for use in food as is claimed (e.g. claims 1 and 20).  Xie teaches a foodstuff as is claimed.  Applicant does not claim a process of applying a coating.  Furthermore, In response to applicant's argument that the coating composition provides for browning/crisping, a recitation of the intended use 
The dates for Extendable Butter (1/2008 at the end of the article) and Homemade Spreadable Butter (4/2013 under the title) are clearly provided.  As set forth above, it would have been obvious to a person of ordinary skill to use any of the claimed browning additives as taught by Steinke et al (US 4968522), Black (US 2008/0248168), Hsia et al (US 4518618), Cavin et al (EP 2908662), Gan et al (US 2008/0063755), and Kwic et al (US 4917907) in combination with Extendable Butter and Homemade Spreadable Butter because the use of additives to brown a microwavable product is well-known, obvious, and expected.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
It is noted that claims 29-37 are directed to process claims.  Claims 29-37 may constitute a divisional application.  Examiner merely noted that Applicant’s claims are directed to a product not a process.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 17, 2022